 BELCHER TOWING COMPANY197Belcher Towing CompanyandSeafarers'International Unionof North America, Atlantic&Gulf District,Harbor & InlandWaterways Division,AFL-CIO.'Case No. 12-CA-1018. Janu-ary 19, 1960DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge filed on June 3, 1959, by Seafarers' InternationalUnion of North America, Atlantic & Gulf District, Harbor &Inland Waterways Division, AFL-CIO, hereinafter called the Union,and amended on July 1, 1959, the General Counsel of the NationalLabor Relations Board, hereinafter called respectively the GeneralCounsel and the Board, by the Regional Director for the TwelfthRegion (Tampa, Florida) issued a complaint, dated July 17, 1959,against Belcher Towing Company, hereinafter called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8(a) (5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge, the amended charge, and the complaint wereduly served on the Respondent.With respect to the unfair labor practices, the complaint allegesin substance that on January 9, 1959, following a Board-directed elec-tion inBelcher Towing Company,Case No. 12-RC-304,2 in which amajority of the Respondent's employees in the unit found appropriateby the Board chose the Union as their collective-bargaining repre-sentative, the Board certified the Union as such representative; thatthereafter the Union requested the Respondent to bargain with itcollectively with respect to the wages, rates of pay, hours of employ-ment, and other conditions of employment of the employees in theappropriate unit; and that the Respondent refused and continues torefuse to do so, thereby engaging in unfair labor practices in violationof Section 8(a) (5) of the Act, and thereby interfering with, restrain-ing, and coercing the Respondent's employees in the exercise of therights guaranteed in Section 7 of the Act, in violation of Section8(a) (1) thereof.On or about July 27, 1959, the Respondent filed ananswer to the complaint, admitting its jurisdictional allegations andthe refusal to bargain as alleged, but denying that the Respondenthad committed the alleged unfair labor practices.Thereafter, on September 30, 1959, desiring to avoid the need fora hearing, the parties entered into a stipulation, which set forth ani The name of the Union is amended to conform to its designation in the representa-tion case discussed hereinafter.'Unpublished.126 NLRB No. 32. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed statement of facts.The stipulation further provided, in effect,that: (1) The Board may find the facts contained in the stipulation,in addition to those portions of the complaint admitted in the answer,to be true and correct; (2) the parties waive a hearing herein, theissuance of an Intermediate Report and Recommended Order bya Trial Examiner, and any other Board procedures inconsistent withthe stipulation; (3) the Board may make findings of facts and con-clusions of law on the basis of the facts set forth in the stipulationand issue its Decision and Order based thereon, as if these facts hadbeen adduced in an open hearing before a duly authorized Trial Ex-aminer of the Board; (4) the stipulation, complaint, notice of hearing,and answer constitute the entire record upon which the Board maymake its findings as to the matters alleged in the complaint; (5) thestipulation constitutes the entire agreement of the parties in thismatter, and they have entered into no other stipulations or collateralagreements; and (6) the parties request permission to file briefs hereinwith the Board in Washington, D.C., and that they be given untilOctober 5, 1959, to do so.On October 5, the Respondent filed a briefwith the Board.'On October 6, 1959, the Board issued an Order approving the stip-ulation and making it a part of the record and transferring thisproceeding to and continuing it before the Board, for the purpose ofmaking findings of fact and conclusions of law and issuing a Decisionand Order.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].Upon the basis of the aforesaid stipulation, the Respondent's brief,and the entire record in this case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Employer, a Florida corporation with its principal office andplace of business at Miami, Florida, is engaged in the transportationof oil and gasoline products along intercoastal waterways from Ft.Pierce, Florida, to Key West, Florida.The Respondent is whollyowned and controlled by Belcher Oil Company, herein called the OilCompany, which has its principal office at the same location as theRespondent.The Board has found,4 and the Respondent admits, thatthe Respondent and the Oil Company constitute a single employer3In its brief, the Respondent requested that the Board dismiss the complaint.Forreasons hereinafter set forth,the request is denied.ABelcher Towing Company,Case No 12-RC-304,supra. BELCHERTOWING COMPANY199for jurisdictional purposes.As theOil Company during the past 12months purchased more than $100,000 worth of petroleum productswhich were shipped to it from points outside Florida, we find thatthe Respondent is engaged in commerce within the meaning of theAct, and that it will effectuate the policiesof the Actto assert jurisdic-tion over the Respondent's operations.'II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The sequence of eventsOn August 20, 1958, the Board issued its Decision and Direction ofElection inBelcher Towing Company,Case No. 12-RC-304,supra,directing an election among all unlicensed tugboat employees workingout of the Respondent's headquarters at Miami, Florida, and out ofPort Everglades, Florida, including deckhands (otherwise called"mates"), cooks, and enginemen, but excluding captains and super-visors as defined in the Act. On September 10 and 12, 1958, theelection was held.The tally of ballots shows that 18 ballots werecast, of which 8 were for, and 6 were against, the Union, and 4 werechallenged.'As the challenged ballots-those of Lawson, Siefert,Sharpe, and MacNeal-were sufficient in number to affect the resultsof the election, the Regional Director investigated these ballots. Inhis report on challenged ballots, he recommended that all four chal-lenges be sustained, and that the Board certify the Union as theexclusive bargaining representative of the employees in the unitfound appropriate by the Board in the Decision and Direction ofElection.The Respondent filed timely exceptions to these recom-mendations.On January 19, 1959, the Board issued its SupplementalDecision and Certification of Representatives in Case No. 12-RC-304.'In that decision, a majority of the Board (1) found that Lawson,Siefert, and Sharpe were ineligible to vote in the election and sus-tained the challenges to their ballots; (2) found it unnecessary torule on the challenge to the remaining ballot (MacNeal's), as theBoard had already sustained three of the four challenges and asMacNeal's ballot therefore could not affect the results of the elec-tion; and (3) certified the Union as the collective-bargaining repre-sentative of the employees in the unit previously found appropriate.Thereafter, on or about January 27, 1959, the Union requested the5 Siemons Maffing Service,122 NLRB 81.9 All the challenged ballots were challenged by the Union.4122 NLRB 1019. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent to bargain with it as the collective-bargaining representa-tive of the employees in the appropriate unit, with respect to wages,rates of pay, hours of employment, and other conditions of employ-ment.On or about January 30, 1959, the Respondent refused to bar-gain as requested, and it still refuses to do so.B. Cori tentions and conclusionsThe Respondent contends that its refusal to bargain did not violateSection 8(a) (5) or (1) of the Act, on the ground, in substance, thatthe record in Case No. 12-RC-304 fails to disclose that the Unionreceived a majority of the valid votes cast among the employees ina unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act. In support of its contention,the Respondent asserts that the Board erred (1) in its Decision andDirection of Election in Case No. 12-RC-304 in excluding captainsfrom the appropriate unit; (2) in its Supplemental Decision andCertification of Representatives in that case in sustaining the chal-lenges to the ballots of Lawson, Siefert, and Sharpe; and (3) in saidSupplemental Decision in failing to overrule the challenge to theremaining ballot-MacNeal's.As to (1), nothing new has been pre-sented as to the unit placement of captains that has not been pre-viously considered by the Board.As to (2), nothing new has beenpresented as to the status of these employees on the eligibility date(August 16, 1958), which date is significant for purposes of deter-mining eligibility to vote.As to (3), as noted above, the Board inits Supplemental Decision found it unnecessary to rule on the chal-lenge to MacNeal's ballot for the reason that the Board had sustainedthe remaining three challenges, and MacNeal's ballot could not affectthe results of the election.As we adhere to our ruling on the otherthree ballots, it remains unnecessary to consider the challenge to Mac-Neal's ballot.We therefore reject the Respondent's contention, and find that atthe time of the Respondent's refusal to bargain with the Union, itrepresented a majority of the Respondent's employees in the followingappropriate unit : All unlicensed tugboat employees working out ofthe Respondent's headquarters at Miami, Florida, and out of PortEverglades, Florida, including deckhands (otherwise called "mates"),cooks, and enginemen, but excluding captains and supervisors as de-fined in the Act.We find that by refusing to bargain collectively withthe Union, as aforesaid, on and after January 30, 1959, the Respondenthas violated and is violating Section 8(a) (5) of the Act, and that bythus interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the Re-spondent also violated Section 8 (a) (1) thereof. BELCHER TOWING COMPANY201IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described herein, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent had engaged in and is engagingin unfair labor practices, we shall order that it cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.As set forth herein, it has been found that, following a Board-directed election in which a majority of the Respondent's employeesin the appropriate unit selected the Union as their collective-bargaining representative, the Board certified the Union as such repre-sentative, and that the Respondent refused to bargain with the Union.Accordingly, we shall order that the Respondent, upon request,bargain with the Union as the exclusive representative of the employ-ees in the appropriate unit.CONCLUSIONS OF LAW1.The Respondent, Belcher Towing Company, is engaged in com-merce within the meaning of the Act.2.Seafarers' International Union of North America, Atlantic &Gulf District, Harbor & Inland Waterways Division, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.All the Respondent's unlicensed tugboat employees working outof its headquarters at Mianmi, Florida, and out of Port Everglades,Florida, including deckhands (otherwise called "mates"), cooks, andenginemen, but excluding captains and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.The aforesaid labor organization was on January 27, 1959, and atall times thereafter, has been the exclusive representative of allemployees in the appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.5.By refusing to bargain collectively with the aforesaid labororganization as the exclusive representative of the Respondent'semployees in the appropriate unit with respect to wages, rates ofpay, hours of employment, and other conditions of employment, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (5) of the Act. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By interfering with, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practiceswithinthe meaningof Section 8 (a) (1) of the Act.7.The aforesaidunfair laborpracticesaffect commercewithin themeaning ofSection 2(6) and(7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Belcher TowingCompany, Miami, Florida, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Seafarers' InternationalUnion of North America, Atlantic & Gulf District, Harbor & InlandWaterways Division, AFL-CIO, as the exclusive representative of allits employees in the following appropriate unit with respect to wages,rates of pay, hours of employment, and other conditions of employ-ment: All unlicensed tugboat employees working out of the Respond-ent's headquarters at Miami, Florida, and out of Port Everglades,Florida, including deckhands (otherwise called "mates"), cooks, andenginemen, but excluding captains and supervisors as defused in theAct.(b) In any like or related manner interfering with the efforts ofSeafarers' International Union of North America, Atlantic & GulfDistrict, Harbor & Inland Waterways Division, AFL-CIO, to bargaincollectively.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Seafarers' Interna-tional Union of North America, Atlantic & Gulf District, Harbor &Inland Waterways Division, AFL-CIO, as the exclusive representa-tive of all the employees in the aforesaid unit with respect to wages,rates of pay, hours of employment, and other conditions of employ-ment, and, if an agreement is reached, embody such understanding ina signed agreement.(b)Post in conspicuous places at its headquarters at Miami,Florida, and at its place of business at Port Everglades, Florida, in-cluding all places where notices to employees are customarily posted,copies of the notice attached hereto marked "Appendix." a Copies of8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BELCHERTOWING COMPANY203said notice,to be furnished by the Regional Director for the TwelfthRegion, shall,after being duly signed by the Respondent's repre-sentative,be posted by it immediately upon receipt thereof, and main-tained by it for at least 60 consecutive days thereafter.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIXNOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOT refuseto bargain collectivelywith Seafarers'International Union of North America, Atlantic & Gulf District,Harbor & Inland Waterways Division,AFL-CIO,as the ex-clusive representative of all our employees in the appropriate unitwith respect to wages, rates of pay, hours of employment, andother conditions of employment.WE WILL NOT in any like or related manner interfere with theefforts of Seafarers'International Union of North America, At-lantic & Gulf District,Harbor & Inland Waterways Division,AFL-CIO,to bargain collectively.WE WILL, upon request, bargain collectively with Seafarers'International Union of North America, Atlantic & Gulf District,Harbor & Inland Waterways Division,AFL-CIO,as the exclu-sive representative of all employees in the following bargainingunit with respect to wages, rates of pay, hours of employment,and other conditions of employment,and, if an understanding isreached, embody such understanding in a signed agreement. Thebargainingunit is:All our unlicensed tugboat employees working out of our head-quarters at Miami, Florida, and out of Port Everglades,Florida,including deckhands(otherwise called "mates"),cooks, and engine-men, but excluding captains and supervisors as definedin the Act.BELCHER TOWING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.